Citation Nr: 1607768	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-23 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for right lower extremity peripheral neuropathy.

5.  Entitlement to service connection for left lower extremity peripheral neuropathy.

6.  Entitlement to service connection for ischemic heart disease to include as secondary to herbicide exposure.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Joel M. Ban, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which denied service connection for a low back disability, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, bilateral hearing loss, tinnitus and ischemic heart disease to include as secondary to herbicide exposure.  The RO also confirmed and continued the Veteran's claim for service connection for hepatitis C as new and material evidence had not been presented.

The Veteran testified at a Travel Board videoconference hearing which was chaired by the undersigned Veterans Law Judge at the Salt Lake City, Utah RO in December 2015.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for hepatitis C, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2010 rating decision, the RO denied the Veteran's claim for service connection for hepatitis C.

2.  Evidence received since the January 2010 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C.

3.  The preponderance of the evidence is against a finding that the Veteran's has a current low back disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service. 

4.  The Veteran did not set foot on land in the Republic of Vietnam, he did not serve on the inland waterways of the Republic of Vietnam, and he was not exposed to an herbicide agent (to include Agent Orange) during service.
 
5.  The preponderance of competent and credible evidence weighs against finding that ischemic heart disease was demonstrated in-service, was compensably disabling within a year of separation from active duty, or that there is a nexus between a current diagnosis of ischemic heart disease and service, to include in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  The January 2010 RO decision that denied entitlement to service connection for hepatitis C is final.  38 U.S.C.A §7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As new and material evidence has been received, the criteria for reopening the claim for entitlement to service connection for hepatitis C are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).

3.  A low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  Ischemic heart disease was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim to reopen the claim for service connection for hepatitis C, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Regarding the service connection claims, the RO provided notice to the Veteran in a July 2013 letter, prior to the date of the issuance of the appealed August 2013 rating decision.  The July 2013 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes the record does not include a notice letter specific to what information and evidence was needed to substantiate the claims for service connection for a low back and ischemic heart disease disabilities.  However, the Board finds that any notice defect was harmless error.  Indeed, the lack of such specific notice here is not shown to prejudice the Veteran.  Rather, the Board determines that from the correspondence of record, a reasonable person should have understood how to substantiate the claims for service connection.  Moreover, the Veteran is represented by Joel M. Ban, Attorney at Law, whom the Board presumes is competent in the practice of Veteran's law. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded a VA examination in July 2013.  The report of the July 2013 VA examination reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the July 2013 VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed ischemic heart disease disability.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, and as will be discussed in detail below, the standards of McLendon are not met in this case as there is no credible evidence that ischemic heart disease manifested in service or that he experienced continuous symptoms since that time.  There is also no competent evidence suggesting that this disorder was otherwise associated to service to include as secondary to herbicide exposure.  Thus remand for a VA examination is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Board's hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in December 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  New and Material Evidence

The Veteran filed a claim for service connection for a hepatitis C disability which was denied in a January 2010 rating decision on the basis that the evidence failed to show that the Veteran's hepatitis C disability was related to his service.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the January 2010 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a hepatitis C disability in June 2013. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the January 2010 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the January 2010 rating decision includes a November 2015 correspondence from a private physician who indicated that "it was certainly possible" that the Veteran could have contracted hepatitis C while in service as a result of immunizations.

The prior denial of service connection for a hepatitis C disability was based on a lack of evidence that there was a relationship between the Veteran's hepatitis C and his service.  The private physician's November 2015 opinion specifically indicated that the Veteran's hepatitis C was possibly related to his in-service air gun inoculations.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for hepatitis C, have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis and coronary artery disease may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis and heart disease is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted at entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


A. Low Back Disability

Factual Background

The Veteran's service treatment records demonstrate that the Veteran had multiple instances of reported low back pain.  The Veteran's April 1974 entrance examination was negative for complaints or treatments regarding a low back disability.  

However, in June 1974, he presented with complaints of low back pain that radiated to his legs.  The physician noted a questionable old football injury.  The diagnosis was a mid paraspinous muscle spasm.  A follow up treatment report in June 1974 noted that the Veteran reported having recurrent back pain since he was 12 years old.  

In November 1974, the Veteran was treated for left hip pain after falling down a ladder.  He was diagnosed with a left hip contusion.  

The Veteran's March 1975 separation examination was negative for complaints or treatments regarding a low back disability.

A July 2007 VA treatment report noted x-rays that revealed mild degenerative changes of the lumbar spine.

The Veteran underwent a VA examination in July 2013.  The examiner indicated that the Veteran had a diagnosis of degenerative disc disease of the lumbar spine.  The Veteran reported an in-service injury when he fell on his tailbone.  He noted that his back had been bothering him for as long as he could remember.  The examiner opined that it was less likely than not that the Veteran's low back disability was incurred in or caused by his claimed in-service injury.  The examiner noted that the Veteran's in-service injury was labeled a muscular spasm and was diagnosed in 1974.  The Veteran reported on examination that he had "always had back pain" but the diagnosis of degenerative disc disease was not given until the 2000s.  His MRI findings were consistent with degenerative disc disease but there was nothing on film to suggest that this in-service injury was the current mechanism of the disability.  Based on the amount of time between his service and the diagnosis of degenerative disc disease of the lumbar spine, this was not an unusual finding as compared to another male of the Veteran's same age without military service.  While his findings were not solely due to age related change, the 40 years between service and his diagnosis of degenerative disc disease suggested another cause to his current back condition as opposed to his military service.  

In a November 2015 letter, a private physician opined that it was reasonable to give the Veteran the benefit of the doubt that the start of his back problems began with an in-service injury where he fell about 10 feet after losing the grip of a rope.  He noted that there was documentation of a significant fall soon after he was inducted into service.  The physician noted that the Veteran had credible evidence of an in-service lumbar injury and that it was "medically reasonable" that this started a progressive, degenerative back problem that now left him with severe degenerative lumbar disc disease.

Considering the claim for service connection for a low back disability, the Board finds that the claim must be denied.

Initially, the Board notes that June 1974 service treatment records noted a questionable old football injury and indicated that the Veteran reported having recurrent back pain since he was 12 years old.  However, the Veteran's April 1974 induction examination was negative for complaints, treatments or a history of a back disability and the Veteran's Report of Medical History at the time was negative for a back condition.  As such, there is no indication that the Veteran had any chronic back disability that preexisted his period of service.  Therefore, the presumption of soundness is not rebutted and the claim becomes one for service connection on a direct basis rather than a claim based on in-service aggravation of a preexisting disability.  See Wagner, supra.   

As there are current diagnoses of degenerative disc disease of the lumbar spine, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

There are no clinical findings or diagnoses of degenerative joint disease of the lumbar spine during service or for several years thereafter.  The Veteran's March 1975 separation examination does not document any continued complaints, treatment, or diagnosis of chronic back pain as the clinical evaluation was normal. The first post-service evidence of arthritis of the lumbar spine is the July 2007 VA x-ray treatment report which revealed mild degenerative changes of the lumbar spine.  None of the treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

Additionally, these contemporaneous records, especially the Veteran's service separation examination, are highly probative as they indicate that he had did not have a problem with his back at the time of his service separation.  These findings contradict any current assertion that a lumbar spine disability existed at the time of his service discharge.  Thus, the Board finds that his documented medical history is in conflict with any assertions that his current lumbar spine symptoms have continued since service.  

Accordingly, the Veteran was not diagnosed with a back disability until many years after service and there was a significant period between his service injury and his post-service complaints where the medical record was silent for complaints of a back disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Regarding service connection on a direct basis, the Board notes that the Veteran's service treatment records demonstrate that he had multiple complaints of back pain.  Despite these complaints, the service treatment records, however, were negative for any or diagnoses of any chronic back disability.  The record reflects that his back pain complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  The Veteran's March 1975 separation examination again does not document any continued complaints, treatment, or diagnosis of chronic back pain as the clinical evaluation was normal.

The Board notes that the relationship between his low back disability and service will turn on the conflicting medical opinions of record addressing the possibility of such a relationship.  

As noted above, in a November 2015 correspondence, a private physician indicated that it was reasonable to give the Veteran the benefit of the doubt that the start of his back problems began with an in-service injury where he fell about 10 feet after losing the grip of a rope.  The physician noted that the Veteran had credible evidence of an in-service lumbar injury and that it was "medically reasonable" that this started a progressive, degenerative back problem that now left him with severe degenerative lumbar disc disease

Conversely, the July 2013 VA examiner specifically found that the Veteran's current low back disability was less likely than not a result of his injury during service.

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the July 2013 opinion of the VA examiner, to be the most probative.  

Regarding the November 2015 opinion from the private physicians, the Board notes that while this opinion found that it was "medically reasonable" for the Veteran's in-service back injury to have started a progressive, degenerative back problem that now left him with severe degenerative lumbar disc disease, the private physician did not address the significant period of time between the Veteran's in-service back injury and his initial diagnosis of degenerative disc disease of the lumbar spine.

In contrast, the July 2013 VA examiner provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file, when specifically concluding that the Veteran's claimed low back disability was not related to the Veteran's service.

Unlike the November 2015 private physician, the July 2013 VA examiner also specifically addressed the long period of time between the Veteran's in-service back injury and his initial diagnosis of degenerative disc disease of the lumbar spine.  The examiner specifically noted that while the Veteran's MRI findings were consistent with degenerative disc disease, there was nothing on film to suggest that this in-service injury was the current mechanism of the disability.  As a result, based on the amount of time between his service and the diagnosis of degenerative disc disease of the lumbar spine, this was not an unusual finding as compared to another male of the Veteran's same age without military service.  

For these reasons the Board finds the July 2013 VA record reviewer's opinion to be the most probative regarding the issue of whether the Veteran's current back disability is related to service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Given that the most probative opinion is against a finding of a relationship between a current low back disability and his service, the Board finds that service connection is not warranted.

B.  Ischemic Heart Disease

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a) (3); 38 C.F.R. §§ 3.307(a) (6) (iii), 3.313(a).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases provided in 38 C.F.R. § 3.309(e) , including type II diabetes mellitus, shall be service-connected if the requirements of 38 U.S.C.A. § 1116 , 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. §3.307(a) (6) (ii).

In Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to a presumption of service connection for disabilities claimed as due to exposure to herbicides, including Agent Orange. Haas, 525 F.3d at 1193-94; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-90; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97. 'Inland waterways' are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Service on these waterways, is service in the Republic of Vietnam.  See VA Adjudication Procedure Manual M21-1, IV.ii.1.H.2.a.

Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.k.  

According to VA's internal development procedures, the presumption of herbicide exposure may apply to service on a deep-water or "blue water" vessel if the evidence shows that it operated temporarily on the inland waterways of Vietnam.  Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service) (hereinafter Training Letter 10-06).  Alternatively, in-country service may be established if the evidence shows that the ship docked to the shore or a pier, and the veteran submits a credible lay statement that he personally went ashore.  Id.

The Board notes that it has been VA's interpretation of § 3.307(a) (6) (iii) that service aboard a ship that anchored temporarily in an open deep water harbor or port is not by itself sufficient to establish in-country service for the herbicide exposure presumption.  See Id.  In this regard, such open water ports as Da Nang Harbor, Cam Ranh Bay, and Vung Tau have been considered extensions of ocean waters and not inland waterways.  Id.  

Notably, in this case the Veteran has specifically testified that he had not set foot in Vietnam.  Rather, the Veteran served on the U.S.S. Leonard F. Mason (DD-852) during his service and testified that he carried chemical barrels while aboard the Leonard Mason.

The Board notes that in January 2010, VA issued a document, "Compensation and Pension Bulletin" that listed information regarding vessels identified as traveling in the "brown waters" of the Republic of Vietnam.  The Veteran's ship is not among those listed.  In June 2010, VA issued a Compensation and Pension Bulletin that expanded the list of vessels identified as traveling in the "brown waters" of the Republic of Vietnam.  In February 2016, VA herbicide exposure ship list was updated.

The U.S.S. Leonard F. Mason is listed as having operated in Vung Ganh Rai Bay and its channels during August 1969.  The U.S.S. Leonard Mason also docked to pier at DaNang Harbor on February 12, 1973.  However, these time periods are before the Veteran's service on the U.S.S. Leonard F. Mason.

The Board additionally notes the Veteran's contentions that he carried chemical barrels while aboard the Leonard Mason.  However, the Joint Service Records Research Center's (JSRRC's) general guidance is that Agent Orange was not transported, stored, or used aboard the U.S. Navy vessels at any time.

Therefore, the Board does not concede the Veteran's exposure to herbicides while in active service.  38 U.S.C.A. §1116(a) (1); 38 C.F.R. § 3.307(a) (6).

Accordingly, presumptive service connection for ischemic heart disease due to exposure to herbicides in active service is not applicable to this case.  

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for ischemic heart disease is not warranted.

The Veteran's service treatment records are negative for complaints or diagnoses of ischemic heart disease or heart trouble.  

A February 2009 VA treatment record noted that the Veteran had coronary artery disease and was status post a myocardial infarction in 1999.

In a November 2015 correspondence, a private physician noted that the Veteran had ischemic heart disease.  

The Veteran claims that his current ischemic heart disease is a result of herbicide exposure during his active service.  However, as noted above, the Board does not concede the Veteran's exposure to herbicides while in active service and presumptive service connection for ischemic heart disease due to exposure to herbicides in active service is therefore not applicable to this case.  

Regarding service connection on a direct basis, it is undisputed that since his separation from service, the Veteran has been diagnosed with ischemic heart disease.  Accordingly, as there is a current diagnosis of diabetes mellitus, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including ischemic heart disease, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In this instance however, service connection for ischemic heart disease on a presumptive basis is not warranted as the record does not show evidence of ischemic heart disease within one year of the Veteran's separation from active duty.  In this regard, the February 2009 VA treatment report indicated that the Veteran was first diagnosed with coronary artery disease in 1999.  Accordingly, the first evidence of heart disease reportedly occurred in approximately 1999 which was 24 years after the Veteran's separation from service.  Accordingly, service connection for ischemic heart disease on a presumptive basis is not warranted.  

Regarding service connection on a direct basis, the Board notes that the Veteran's service treatment records are negative for complaints or treatments of a heart disability.  

Again, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of heart disability and he was not diagnosed with a heart disability until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between an ischemic heart disease disability and the Veteran's service and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of ischemic heart disease, does not demonstrate ischemic heart disease manifested to a compensable degree within one year of separation.  Additionally there is no evidence that an ischemic heart disease disability is related to the Veteran's service.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

C.  All Disabilities

The Board notes the Veteran's contentions regarding the etiology of his claimed low back and ischemic heart disease disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that low back and ischemic heart disease disabilities are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the low back and ischemic heart disease etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran's assertions that there is a relationship between his claimed low back and ischemic heart disease disabilities and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C and the claim is reopened.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection ischemic heart disease to include as secondary to herbicide exposure is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for hepatitis C, right lower extremity peripheral neuropathy, left lower extremity peripheral neuropathy, bilateral hearing loss and tinnitus.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim to service connection for hepatitis C, the Veteran contends that his hepatitis C is related to the air-gun inoculations he received in service.  

As noted above, in a November 2015 correspondence, a private physician indicated that "it was certainly possible" that the Veteran could have contracted hepatitis C while in service as a result of immunizations.

The Board notes that since the Veteran has yet to undergo a VA examination for his claimed hepatitis C disability during this appeal.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that a specific VA examination and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for service connection for a hepatitis C disability.  See 38 U.S.C.A. §5103A (d) (2) (West 2002 & Supp. 2015), 38 C.F.R. § 3.159(c) (4) (i) (2015); McLendon, supra.

Regarding the Veteran's claimed right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy disabilities, early onset peripheral neuropathy has been deemed to be associated with herbicide exposure.  38 C.F.R. §3.309(e).  However, as determined above, the Veteran did not serve in Vietnam to warrant presumptive service connection.

However, the Board notes that the Veteran's service treatment records reflect that he presented with complaints of low back pain that radiated to his legs in June 1974.  The Veteran also had numbness in his foot.  He also has a current diagnosis of right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy as evidenced by a November 2015 correspondence from a private physician.

Accordingly, while entitlement to service connection for bilateral lower extremity peripheral neuropathy as due to herbicide exposure is not warranted under the provisions of 38 C.F.R. §3.309(e), as a result of the Veteran's diagnosed bilateral lower extremity peripheral neuropathy disability, in light of a current diagnosis of the claimed condition, consideration should also be afforded to the claim on a direct basis pursuant to 38 C.F.R. § 3.304.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

In this case, there is evidence that his bilateral lower extremity peripheral neuropathy disability may be related to service such that he is entitled to service connection for this disability on a direct service incurrence basis.  

The Board also notes that there currently is no competent medical opinion which specifically addresses whether an etiological relationship, if any, existed between the Veteran's in-service numbness issues and his current bilateral lower extremity peripheral neuropathy disability.

Therefore, a medical opinion is needed to determine if his in-service complaints are etiologically related to his current bilateral lower extremity peripheral neuropathy disability.

Given that there were in-service complaints related to numbness and there is a current diagnosis of bilateral lower extremity peripheral neuropathy, this issue must also be remanded so that a comprehensive VA examination can be afforded.  

Regarding the Veteran's claimed hearing loss and tinnitus disabilities, it is noted that the Veteran underwent a VA audiological examination in July 2013.  
The examiner noted that while the Veteran reported in-service noise exposure from small arms, canons and engines, he also reported a significant civilian occupational noise exposure.  The examiner opined that given the fact that the Veteran's military career was short lived and his claim file did not contain a hearing examination from the time of his separation and the fact that he had significant noise exposure from his civilian recreational and occupational activities, he could not make a determination on the etiology of hearing loss or tinnitus without resorting to mere speculation.  

In this regard, the Board acknowledges that the Court has held that generally, where an examiner is unable to give an opinion without resorting to mere speculation, there is no opinion offered.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that another remand is necessary to provide the Veteran with a new VA examination relating to his claim. 

As the examiner who conducted the July 2013 VA examination determined that he was unable to form an opinion without resorting to mere speculation, a new examination with a new VA examiner is required to obtain an opinion to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for an appropriate VA examination, to determine the nature and etiology of his hepatitis C disability.  

The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that his current hepatitis C had its onset in or is etiologically-related to the Veteran's active service.  The examiner should specifically consider and discuss the Veteran's contentions regarding the Veteran's reported in-service risk factor of use of vaccination air guns.  The reviewer should also consider other identified major risk factors for the hepatitis C virus.  See VBA Training Letter 211A (01-02) (April 17, 2001); VBA Fast Letter 04-13 (June 29, 2004).

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  Schedule the Veteran for a VA examination to determine the etiology of the claimed bilateral lower extremity peripheral neuropathy disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran's current bilateral lower extremity peripheral neuropathy disability is at least as likely as not related to, or had its onset during service.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

4.  Schedule the Veteran for an appropriate VA examination, to determine the nature and etiology of his bilateral hearing loss and tinnitus disabilities.  

The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that his current bilateral hearing loss disability or tinnitus disabilities are related to service.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


